Citation Nr: 0810901	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable rating for right 
lateral thigh meralgia paresthetica.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1996 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In February 2007, the Board remanded 
the claim to the Appeals Management Center (AMC) for 
additional development.

In the February 2007 decision, the Board referred to the RO a 
claim of service connection for erectile dysfunction 
secondary to service-connected right lateral thigh meralgia 
paresthetica.  It does not appear as if this issue has been 
addressed and it is again referred for appropriate action.


REMAND

In February 2004, the veteran was awarded service connection 
for right lateral thigh meralgia paresthetica.  The RO 
assigned a noncompensable (zero percent) rating and the 
veteran appealed the initial evaluation.  Significantly, the 
RO evaluated the veteran's disability by analogy to 
incomplete paralysis of the sciatic nerve.  See 38 C.F.R. 
§ 4.124a (Diagnostic Code 8520) (2007).  However, in a 
subsequent statement of the case, the RO evaluated the 
disability under the diagnostic code pertaining to the 
external cutaneous nerve of the thigh.  See 38 C.F.R. 
§ 4.124a (Diagnostic Code 8529).

This uncertainty as to which diagnostic code to utilize to 
evaluate the veteran's service-connected meralgia 
paresthetica highlights the primary reason for the Board's 
remand in February 2007.  At that time, the information in 
the record was simply not adequate to properly evaluate the 
veteran's condition considering all possible diagnostic 
codes.  An October 2003 examination report contained a 
diagnosis of right leg meralgia paresthetica, but the 
affected nerve was not identified by the examiner.  
Additionally, the veteran's service medical records suggested 
that the femoral nerve was affected.  As noted in the remand, 
the assignment of a particular diagnostic code is dependant 
on the facts of the case, the veteran's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Given the lack of medical information, the Board 
remanded the claim for a new VA examination to address the 
issue.

The Board requested a VA neurological examination to be 
scheduled for the examination of the veteran's right lower 
extremity.  The examiner was to determine whether any or all 
of the following nerves were affected by meralgia 
paresthetica:  (1) sciatic, (2) external popliteal (common 
peroneal), (3) musculocutaneous (superficial peroneal), (4) 
anterior tibial (deep peroneal), (5) internal popliteal 
(tibial), (6) posterior tibial, (7) anterior crural 
(femoral), (8) internal saphenous, (9) obturator, (10) 
external cutaneous nerve of the thigh, and (11) ilio-
inguinal.

The examiner was also requested to indicate whether the 
impairment of any nerve was in the nature of a neuritis, a 
neuralgia, and/or incomplete paralysis or paralysis.  Any 
impairment was to be characterized as mild, moderate, 
moderately severe, or severe.  Finally, the examiner was to 
note whether the veteran's right hip pain was associated with 
the meralgia paresthetica or if it was due to a separate and 
distinct disability.

Pursuant to the remand, the veteran underwent VA neurological 
examination in July 2007.  Unfortunately, the information 
requested by the Board was not set forth in the examination 
report.  The examiner noted decreased sensation for an area 
of the right thigh extending from below the hip proximally to 
just at the knee distally, and at the middle of the thigh 
anteriorly and posteriorly, as well.  The examiner noted 
complaints of numbness in the right upper leg and the veteran 
described the leg as 50 percent of normal.  

The examiner ultimately concluded that the symptoms may be 
related to meralgia paresthetica or to other neurological 
involvement.  Thus, although the examiner found that the 
symptoms may be related to meralgia paresthetica, which 
suggests involvement of lateral femoral cutaneous nerve, the 
examiner failed to opine that this was the most likely source 
of his symptoms, and, in fact, the examiner specifically left 
open the possibility other possible nerve involvement.  
Following subsequent EMG-NCV testing, which was normal, the 
examiner further opined that there was no 
electrophysiological evidence to support either right 
lumbosacral radiculopathy and focal neuropathy; however, the 
examiner did not offer any further opinion as to the actual 
source of his symptoms.  In addition to failing to identify 
the affected nerve or nerves, the examiner also failed to 
render an opinion as to the severity of impairment, or as to 
whether the right upper leg pain was due to a separate and 
distinct disability, as requested in the Board's remand.  

The uncertainty of the appropriate diagnostic code was again 
seen in the most recent supplemental statement of the case 
(SSOC), dated in September 2007.  The AMC appeared to 
evaluate the disability under the diagnostic code for 
external cutaneous nerve of the thigh.  However, in the body 
of the SSOC, the AMC cited to the diagnostic code for the 
sciatic nerve.  

In a November 2007 statement, the veteran contended that his 
service-connected meralgia paresthetica had not been properly 
evaluated and that the affected nerve had not been correctly 
identified by VA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).  Accordingly, another VA examination 
is warranted.



Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for another VA 
neurological examination of his right 
lower extremity.  After reviewing the 
claims file, examining the veteran, and 
performing any indicated testing, the 
examiner must indicate, with respect to 
the veteran's right lower extremity, 
whether any or all of the following 
nerves are affected by meralgia 
paresthetica:  (1) sciatic, (2) external 
popliteal (common peroneal), 
(3) musculocutaneous (superficial 
peroneal), (4) anterior tibial (deep 
peroneal), (5) internal popliteal 
(tibial), (6) posterior tibial, (7) 
anterior crural (femoral), (8) internal 
saphenous, (9) obturator, (10) external 
cutaneous nerve of the thigh, and (11) 
ilio-inguinal.

For each affected nerve, the examiner 
must indicate, whether the impairment is 
in the nature of a neuritis, a neuralgia, 
and/or incomplete paralysis or paralysis.  
The examiner must indicate whether the 
impairment is best characterized as mild, 
moderate, moderately severe, or severe.

Finally, the examiner must also note 
whether the veteran's right hip pain is a 
result of his meralgia paresthetica or if 
the right hip pain is due to a separate 
and distinct disability.  A complete 
rationale for all opinions should be 
provided.  If the examiner is unable to 
respond to any of the specified 
inquiries, the examiner should provide a 
complete explanation for his or her 
inability to do so.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner. 

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran with a SSOC and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.  Consider whether staged ratings 
are warranted.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

